DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlstone (U.S. Patent no. 4,124,230).
Regarding Claim 1, Ahlstone discloses a connection assembly for an oil or gas well adapted to contain pressurized fluid within the well, the connection assembly comprising: 

The first tubular (17, 23) having a bore with a first end adapted to receive the second tubular (114), the second tubular (114) being adapted to connect to the first tubular (17, 23) when the second tubular (114) is received within the first end of the bore of the first tubular (17, 23);
A locking device (27) adapted to lock the first and second tubulars (17, 114) together; 
First and second seals (39, 41) disposed on at least one of the first and second tubulars (17, 114), each of the first and second seals (39, 41) being adapted to form a seal between an outer surface of the second tubular (15) and an inner surface of the first tubular (18) when the second tubular (114) is received within the bore of the first tubular (17, 23) and the first and second tubulars (17, 114) are locked together, to create a fluid chamber (Column 4: lines 50-68) defined by the outer surface of the second tubular (15), the inner surface of the first tubular (18) and the first and second seals (39, 41); wherein the second seal is axially and radially spaced from the first seal; and 
Wherein the connection assembly comprises a hydraulic pressure system (34) adapted to drive hydraulic fluid into the fluid chamber (Column 4: lines 50-68) to urge the second tubular (114) out of the first tubular (17, 23) when the first and second seals (39, 41) are compressed between the first and second tubulars (17, 114).
Regarding Claim 2, Ahlstone discloses a connection assembly as claimed in claim 1, wherein the locking device (27) is held in a static axial position relative to the first tubular (17, 23), and wherein driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) is adapted to urge the second tubular (114) against the locking device (27).
Regarding Claim 3, Ahlstone discloses a connection assembly as claimed in claim 1, wherein between the first and second seals (39, 41), at least a portion of the outer surface of the second tubular (15) between the first and second seals (39, 41) is tapered radially outward from the first seal to the second seal at an angle to the axis of the second tubular (114).
Regarding Claim 6, Ahlstone discloses a connection assembly as claimed in claim 1, wherein the locking device (27) comprises a hydraulic locking device (27), and wherein the hydraulic pressure system (34) for driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) is independent of a hydraulic supply for the hydraulic locking device (27)(supplied via 36 vs. 33).
Regarding Claim 11, Ahlstone discloses a method of making connections in an oil or gas well connection assembly, the connection assembly comprising: 
First and second tubulars (17, 114) each having an axis, one of the first and second tubulars (17, 114) having a coupling device adapted to connect to the well (Column1: lines 25-40, Column 2: lines 1-15), the first tubular (17, 23) having a bore with a first end adapted to receive the second tubular (114); 
A locking device (27) adapted to lock the first and second tubulars (17, 114) together; first and second seals (39, 41) disposed on at least one of the first and second 
Wherein the method comprises receiving the second tubular (114) in the first tubular (17, 23), engaging the locking device (27) to lock the first and second tubulars (17, 114) together, and driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) to urge the second tubular (114) out of the first tubular (17, 23).
Regarding Claim 14, Ahlstone discloses a method as claimed in claim 11, wherein the method includes urging the second tubular (114) in an axial direction against the locking device (27) by driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) when the locking device (27) is engaged.
Regarding Claim 15, Ahlstone discloses a method as claimed in claim 11, wherein the method includes maintaining fluid pressure in the fluid chamber (Column 4: lines 50-68) when the locking device (27) is engaged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7-10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlstone alone.
Regarding Claim 4, Ahlstone discloses a connection assembly as claimed in claim 1, but does not disclose wherein the hydraulic system includes a pressure amplifier having a fluid inlet and a fluid outlet connected to a fluid line leading to the fluid chamber (Column 4: lines 50-68), wherein the pressure amplifier is adapted to increase the pressure of fluid flowing through the fluid inlet before passing the fluid through the fluid outlet into the pressure chamber at a higher pressure than the fluid pressure at the fluid inlet of the pressure amplifier.
Examiner takes official notice that it is old and well known that in order to increase hydraulic pressure to an element above that of ambient pressure, said pressure must be amplified. A device intended to do so can therefore be considered to be a pressure amplifier. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized a pressure 
Regarding Claim 5, Ahlstone discloses a connection assembly as claimed in claim 1, but does not disclose wherein the first and second seals (39, 41) engage and slide axially against axis parallel portions of the first tubular (17, 23) when the seals are compressed between the first and second tubulars (17, 114). It would however have been obvious to one having ordinary skill in the art at the time the invention as made to have the seals on continued tapered surfaces instead of axially parallel portions adjacent to the tapered portions since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 7, Ahlstone discloses a connection assembly as claimed in claim 6, but does not disclose wherein the working pressure of the hydraulic pressure system (34) for driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) is greater than the working pressure of the hydraulic supply for the hydraulic locking device (27), however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure level limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 8, Ahlstone discloses a connection assembly as claimed in claim 6, but does not disclose wherein the working pressure of the hydraulic pressure 
Regarding Claim 9, Ahlstone discloses a connection assembly as claimed in claim 5, wherein the hydraulic pressure system (34) for driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) causes a force in a first direction on the second tubular (114) that is greater than a force in an opposing second direction due to gravity on the second tubular (114) (gravity would have same effect of the invention of Ahlstone).
Regarding Claim 10, Ahlstone discloses a connection assembly as claimed in claim 1, wherein the first and second seals (39, 41) each have a sealing area, and wherein the sealing area of the second seal is 105-110% of the sealing area of the first seal, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the sealing area limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 13, Ahlstone discloses a method as claimed in claim 11, but does not disclose wherein the method includes testing the integrity of the seals formed by the first and second seals (39, 41) by driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) when the locking device (27) is engaged. 
Examiner takes official notice that it is old and well known to conduct comprehensive testing of seals prior to operational use in order to prevent losses during said use due to previously undetected defects.  Therefore, it would have been obvious 
Regarding Claim 16, Ahlstone discloses a method as claimed in claim 15, but does not disclose wherein the method includes maintaining fluid pressure in the fluid chamber (Column 4: lines 50-68) when the locking device (27) is engaged at a pressure greater than the pressure in the bore of the connection assembly, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure level limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 17, Ahlstone discloses a method as claimed in claim 16, but does not disclose wherein the method includes maintaining fluid pressure in the fluid chamber (Column 4: lines 50-68) when the locking device (27) is engaged at a pressure greater than 115% of the maximum working pressure of the well, however it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure level limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 18, Ahlstone discloses a method as claimed in claim 11, but does not disclose including compressing the first and second seals (39, 41) against axis parallel portions of the inner surface of the first tubular (18) and the outer surface of the 
Regarding Claim 19, Ahlstone discloses a method as claimed in claim 11, but does not disclose wherein the hydraulic system includes a pressure amplifier having a fluid inlet and a fluid outlet connected to a fluid line leading to the fluid chamber (Column 4: lines 50-68), and wherein the method includes amplifying the pressure of fluid flowing through the fluid inlet before passing the fluid through the fluid outlet into the pressure chamber at a higher pressure than the fluid pressure at the fluid inlet of the pressure amplifier.
Examiner takes official notice that it is old and well known that in order to increase hydraulic pressure to an element above that of ambient pressure, said pressure must be amplified. A device intended to do so can therefore be considered to be a pressure amplifier. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized a pressure amplifier to supply the increased pressure required to fill the chamber between the seals.

Regarding Claim 20, Ahlstone discloses a connection assembly for an oil or gas well adapted to contain pressurized fluid within the well, the connection assembly comprising: 
A first tubular (17, 23) having an axis and a second tubular (114) having an axis, one of the first and second tubulars (17, 114) having a coupling device adapted to connect to the well (Column1: lines 25-40, Column 2: lines 1-15); 
The first tubular (17, 23) having a bore with a first end adapted to receive the second tubular (114), the second tubular (114) being adapted to connect to the first tubular (17, 23) when the second tubular (114) is received within the first end of the bore of the first tubular (17, 23); 
a locking device (27) adapted to lock the first and second tubulars (17, 114) together; 
First and second seals (39, 41) disposed on at least one of the first and second tubulars (17, 114), each of the first and second seals (39, 41) being adapted to form a seal between an outer surface of the second tubular (15) and an inner surface of the first tubular (18) when the second tubular (114) is received within the bore of the first tubular (17, 23) and the first and second tubulars (17, 114) are locked together, to create a fluid chamber (Column 4: lines 50-68) defined by the outer surface of the second tubular (15), the inner surface of the first tubular (18) and the first and second seals (39, 41); 
Wherein each of the first and second seals (39, 41) engages and is adapted to slide axially between respective axis parallel portions of the first and second tubulars 
Wherein the connection assembly includes a fluid line (36) connecting a port (34) with the fluid chamber (Column 4: lines 50-68); 
Wherein the second seal is axially and radially spaced from the first seal (39, 41); 
Wherein the connection assembly comprises a hydraulic pressure system (34) adapted to drive hydraulic fluid into the fluid chamber (Column 4: lines 50-68) to urge the second tubular (114) out of the first tubular (17, 23) when the first and second seals (39, 41) are compressed between the first and second tubulars (17, 114); 
Ahlstone does not disclose wherein the hydraulic system includes a pressure amplifier having a fluid inlet and a fluid outlet connected to a fluid line leading to the fluid chamber (Column 4: lines 50-68), wherein the pressure amplifier is adapted to increase the pressure of fluid flowing through the fluid inlet before passing the fluid through the fluid outlet into the pressure chamber at a higher pressure than the fluid pressure at the fluid inlet of the pressure amplifier; and wherein the working pressure of the hydraulic pressure system (34) for driving hydraulic fluid into the fluid chamber (Column 4: lines 50-68) is greater than 115% of the maximum working pressure of the well.
Examiner takes official notice that it is old and well known that in order to increase hydraulic pressure to an element above that of ambient pressure, said pressure must be amplified. A device intended to do so can therefore be considered to be a pressure amplifier.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have utilized a pressure 
It would also have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the pressure level limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679